UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53669 NEOHYDRO TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2200 Yarbrough Avenue, Suite B 305, El Paso, TX (Address of principal executive offices) (Zip Code) (805) 857-1074 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES [] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 165,358,040 common shares issued and outstanding as of August 20, 2012. TABLE OF CONTENTS PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Default upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and six month periods ended June 30, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. These unaudited interim financial statements should be read in conjunction with our company’s audited financial statements and the 10-K for the year ended December 31, 2011. 3 Neohydro Technologies Corp. (A Development Stage Company) June 30, 2012 Index UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows.F–3 Notes to Consolidated Financial Statements.F–4 4 Neohydro Technologies Corp. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) (Unaudited) June 30, 2012 December 31, 2011 ASSETS $ – $ – LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 47,033 $ 34,089 Due to related party 2,210 471 Loans payable 49,761 45,769 Total Current Liabilities 99,004 80,329 Stockholders’ Deficit Preferred Stock, $0.00001 par value; authorized: 100,000,000 shares, none issued and outstanding – – Common Stock, $0.00001 par value; Authorized: 800,000,000 shares, 165,358,040 shares issued and outstanding 1,654 1,654 Additional paid-in capital 1,239,766 1,239,766 Deficit accumulated during the development stage (1,340,424) (1,321,749) Total Stockholders' Deficit (99,004) (80,329) Total Liabilities and Stockholders' Deficit $ – $ – See Notes to Consolidated Financial Statements. F-1 Neohydro Technologies Corp. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) Three Months Ended June 30, 2012 Three Months Ended June 30, 2011 Six Months Ended June 30, 2012 Six Months Ended June 30, 2011 Period from November 13, 2007 (Inception) to June 30, 2012 Revenue $– $ – $– $ – $– Costs and Expenses: General and administrative 7,462 10,091 18,675 24,434 599,105 Operating Loss (7,462) (10,091) (18,675) (24,434) (599,105) Other Expense: Interest expense – (15,142) Loss on extinguishment of debt – (24,545) Total other expense – (39,687) Loss from continuing operations (7,462) (10,091) (18,675) (24,434) (638,792) Discontinued Operations: Gain on disposal of discontinued operations – 18,177 Loss from operations – (719,809) Total loss from discontinued operations – (701,632) Net Loss $(7,462) $(10,091) $ (18,675) $(24,434) $(1,340,424) Net Loss Per Common Share – Basic and Diluted: Loss from continuing operations $(0.00) $(0.00) $(0.00) $ (0.00) Weighted Average ComonShares Outstanding - Basic and Diluted 165,358,040 165,358,040 165,358,040 165,358,040 See Notes to Consolidated Financial Statements. F-2 Neohydro Technologies Corp. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Six Months Ended June 30, 2012 Six Months Ended June 30, 2011 Period From November 13, 2007 (Inception) to June 30, 2012 Cash Flows from Operating Activities Net loss $(18,675) $(24,434) $(1,340,424) Adjustments to reconcile net loss to net cash used in operating activities: Donated services – – 7,500 Impairment of mineral property acquisition costs – – 6,500 Amortization of terminated license agreement costs – – 1,096 Impairment of terminated license agreement costs – – 498,904 Gain on disposal of discontinued operations – – (18,177) Stock-based compensation – – 122,359 Loss on extinguishment of debt – – 24,545 Changes in operating assets and liabilities: Accounts payable – related party 1,739 8 1,949 Accounts payable and accrued liabilities 12,944 (11,312) 47,033 Net cash used for operating activities (3,992) (35,738) (648,715) Cash Flows from Investing Activities Mineral property acquisition costs – – (6,500) Net cash used for investing activities – – (6,500) Cash Flows from Financing Activities Proceeds from sale of common stock – net – – 236,000 Net advances from related party – – 234,131 Proceeds from loans payable and convertible debt 3,992 21,662 185,084 Net cash provided by financing activities 3,992 21,662 655,215 Decrease in cash – (14,076) – Cash – beginning of period – 14,076 – Cash – end of period $– $ – $ – Supplemental Disclosures of cash flow information: Interest paid $ – $ – $ – Income taxes paid $ – $ – $ – See Notes to Consolidated Financial Statements. F-3 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS
